DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Applicant’s argument and amendment filed on 03/30/2021 has been entered. 
Claim status:
Claims 24-38, 40-44 are pending.
Claims 24, 38, 32, 36 and 40 are amended.
Claim 39 is cancelled.
No claim is new.
Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 24-38 and 40-44 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Amended claim 24, 32 and 40 recite, “generating a model of the scene as recorded in the pre-recorded video in response to the input received from the client device, wherein the model of the scene comprises content that is not visible in the scene as recorded in the prerecorded video;”
The above limitation recites generating a model of the scene as recorded in the prerecorded video. Then the generated model will have content that is visible in the scene as recorded in the prerecorded video. But the second part of the limitation tells the generated model will have content that is not visible in the scene as recorded in the pre-recorded video. If the first part of the claim is true, the second part of the claim can’t happen because generated model as recorded in the video will have content that is visible in the pre-recorded video.
For purpose of examination, the limitation is interpreted as,  “generating a model of the scene 
Claims 25-31, 33-38 and 41-44 are also rejected by virtue of dependency.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all 

Application/Patent No.
Claim Correspondence
15893522
24, 25, 28, 32, 33, 36, 40, 41
31
39, 44
9894405
1, 11, 14, 17
4, 13
2,3, 5, 12, 18, 19



Claims 24, 25, 28, 32, 33, 36 and 40-41 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 11, 14, 17 of U.S. Patent No. 9894405 in view of in view of Brown et al. (US Patent Publication No. 2011/0064388, “Brown”), Schneider et al. (US Patent No. 6222551, “Schneider”) and Gregg et al. (US Patent No. 9032020, “Gregg”)

Although the claims at issue are not identical, they are not patentably distinct from each other.

Application 15893522 claim 24
Patent 9894405 claim 11
A method, comprising:
A method, comprising: performing, by a real-time video exploration 


receiving identification input that identifies a particular object of a plurality of 
objects in a scene of a pre-recorded video, wherein the identification input is 
received after playback of the pre-recorded video has begun;
pausing playback of a pre-recorded video at a scene in response to input from a client device;
pausing playback of the scene in response to the identification input;

receiving manipulation input directing manipulation of the particular object in the scene of the pre-recorded video, wherein the manipulation input is received after playback of the pre-recorded video has begun;
generating a model of the scene in response to the input received from the client device, wherein the model of the scene comprises content that is not visible in the scene as recorded in the pre-recorded video;
obtaining a model of the particular 
object according to graphics data for the pre-recorded video;  manipulating the 
model of the particular object in a model of the scene according to the 
manipulation input;

rendering new video of the scene including a rendering of the manipulated model of the particular object as manipulated by the manipulation input, wherein the particular object in the scene is replaced with the manipulated model of the particular object;
Initiate playback of a new video of the scene to the client device while playback of the pre-recorded video is paused; wherein the new video of the scene is generated while playback of the pre-recorded video is paused based at least in part on the changed viewpoint of the scene, showing the content that is not visible in the scene as recorded in the pre-recorded video;
streaming the new video of the 
scene including the rendering of the manipulated model of the particular object 
to a client device while playback of the scene is paused;
and in response to resume input from the client device, resuming playback of the pre-recorded video to the client device and stopping playback of the new video to the client device.
 
and resuming playback of the pre-recorded video to the client device in response to resume input from the client device, wherein streaming the new video is stopped in response to the resume input.


Claim 24 of instant application differs from claim 11 of the patent only: generating a model of the scene based at least in part on scene exploration input in response to the input received from the client device, Initiate playback of a new video of the scene to the client device while playback of the pre-recorded video is paused; wherein the new video of the scene is generated while playback of the pre-recorded video is paused based in part on the changed viewpoint of the scene, and showing content that is not visible in the scene as recorded in the pre-recorded video;
Brown teaches generate a model of the scene based at least in part on input; wherein the model of the scene comprises content that is not visible in the scene as recorded in the pre-recorded video; (“[0053]…Based on the data input, the content management system selects one or more predefined 3D animated components that are used to model the 3D animated representation of the individual or other custom object.  Similarly, based on input data, the content management system generates data files that include the newly modeled 3D animated representation and other 3D animated objects for input into an animation program or rendering engine to layout and render an animated video.”);
Gregg teaches receiving scene exploration input and the new video of the scene is generated while playback of the pre-recorded video is paused ( Gregg Col 10 lines 18-19 and lines 28-30 “In operation 905, the edit processing server 114 pauses streaming of the first video stream, In operation 907, the edit processing server 114 transmits the second video stream, here the updated version of the enhanced video stream 184, to the client 104.  The edit processing server 114 can cause the second video stream to be displayed on the client 104”)
Schneider teaches receive scene exploration input directing a change of a viewpoint of the scene, wherein a new image of the scene is generated based in part on the changed viewpoint of the scene, showing content that is not visible in the scene as recorded in the pre-recorded scene (Fig. 4B, Col 8 lines 4-7: “Other techniques to specify the camera parameters can also be used.  Typically, the viewpoint is specified in world coordinates, in particular when the scene is composed of several objects each of which has its own, local coordinates system. Col 7 lines 52-60: “Referring now to FIG. 4B at Steps J and K, at some future time the user provides an input to change the viewpoint (such as between FIG. 3A and FIG. 3C), and the client 2A computes and displays new views onto the texture-mapped cube 4.  In this case the user manipulates the textured cube 4 using a mouse, or some other suitable input device, in order to select an appropriate viewpoint.  When, by example, the user releases the mouse button, a request is sent to the server 1 to render a new view (Step L).  Alternatively, the user can explicitly request rendering of a new view”).

Schneider, Brown, Gregg and Claim 11 of patent 9894405 are analogous art as both of them are related to data processing and manipulation.
Therefore it would have been obvious for an ordinary skilled person skilled in the art before the effective filing date of the invention to have modified Claim 11 of patent 9894405 to generate a model of the scene based at least in part on input; wherein the similar to generate a model of the scene based at least in part on input; wherein the model of the scene comprises content that is not visible in the scene as recorded in the pre-recorded video as taught by Brown, receiving scene exploration input and the new video of the scene is generated while playback of the pre-recorded video is paused as taught by Gregg and receive scene exploration input directing a change of a viewpoint of the scene, wherein a new image of the scene is generated based in part on the change of the viewpoint of the scene, and wherein the new image of the scene comprises the content that is not visible in the scene as recorded in the pre-recorded scene as taught by Schneider.
The motivation for the above to create a model based on pieces of data without depending on created model from other sources and thereby use the model in standard rendering process and also user can view the object from different perspective and customize the scene accordingly.
Claim 11 of patent 9894405 modified by Brown and Schneider is silent about initiate playback of a new video of the scene to the client device while playback of the pre-recorded is paused;
Gregg teaches initiate playback of a new video of the scene to the client device while playback of the pre-recorded is paused; (Gregg Col 10 lines 18-19 and lines 28-30 “In operation 905, the edit processing server 114 pauses streaming of the first video stream, In operation 907, the edit processing server 114 transmits the second video stream, here the updated version of the enhanced video stream 184, to the client 104.  The edit processing server 114 can cause the second video stream to be displayed on the client 104”);
Gregg and Claim 11 of patent 9894405 modified by Brown and Schneider are analogous art as both of them are related to data processing and manipulation.
Therefore it would have been obvious for an ordinary skilled person skilled in the art before the effective filing date of the invention to have modified Claim 11 of patent 9894405 modified by Brown and Schneider to initiate playback of a new video of the scene to the client device while playback of the pre-recorded is paused as taught by Gregg.
The motivation for the above is to show the user the modified view so that user can decide whether to keep it for reject it.

Claim 31 of the instant application recites limitations that are similar to the limitations recited in claims 4 and 13 of the Patent 9894405 in view of Brown and Schneider and Gregg and therefore are also obvious over claims 4, 13 of the Patent 9894405 modified by Brown and Schneider and Gregg so that user can get a clear idea of the object from different perspective and customize the scene accordingly.

Claims 39, 44 of the instant application recites limitations that are similar to the limitations recited in claims 2, 3, 5, 12, 18, 19 of the Patent 9894405 and therefore are also obvious over claims 2, 3, 5, 12, 18, 19 of the Patent 9894405.


Application No.
Claim Correspondence
15893522
24-25, 28, 32-33, 36, 40-41
30, 31
42
14318026
1-3, 9-11, 18
5, 14, 22
15


Claims 24-25, 28, 32-33, 36, 40-41 are provisionally rejected on the ground of nonstatutory double patenting over claims 1-3, 9-11 and 18 respectively of copending application 14318026 in view of Gregg, Brown and Schneider.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 24 of 15893522
Claim 10 of 14318026
A method, comprising:
A method, comprising: performing, by a real-time video exploration (RVE) system implemented on one or more computing devices:

sending at least a portion of a pre-recorded video to a client device; receiving input, during playback of the pre-recorded video, directing modification of one or more scenes of the pre-

pausing playback of the pre-recorded video in response to the input;
generating a model of the scene in response to the input received from the client device, wherein the model of the scene comprises content that is not visible in the scene as recorded in the pre-recorded video;


modifying one or more models of the one or more scenes of the video based on updated graphics data used in generating and rendering the one or more scenes the pre-recorded video according to the input, wherein the modified one or more models specify an updated view of the one or more scenes according to the input directing the modification modified viewing angle or the modified viewing position of the one or more scenes for rendering; 
receiving scene exploration input directing a change of a viewpoint of the scene; wherein the new video of the scene is generated while playback of the pre-recorded video is paused based in part on the changed viewpoint of the 


initiate playback of a new video of the scene to the client device while playback of the  is paused; and
Initiate playback of the modified video content to at least one device;
in response to resume input from the client device, resuming playback of the prerecorded video to the client device and stopping playback of the new video to the client device.

resuming playback of the pre-recorded video to the client device and ending the playback of the modified video content in response to resume input from the client device.

generating a modified version of the pre-recorded video based at least in part on combining at least a portion of the modified video content and at least a portion of the pre-recorded video; configuring at least a portion of the modified version for viewing on one or more devices while playback of the prerecorded video is paused;


 generating a model of the scene in response to the input received from the client device; receiving scene exploration input directing a change of a viewpoint of the scene; wherein the new video of the scene is generated while the playback of the pre-recorded video is paused based in part on the changed viewpoint of the scene, showing the content that is not visible in the scene as recorded in the pre-recorded video;
Brown teaches generating a model of the scene in response to the input received from the client device; wherein the new video of the scene is generated based in part on the generated model of the scene (“[0053]…Based on the data input, the content management system selects one or more predefined 3D animated components that are used to model the 3D animated representation of the individual or other custom object.  Similarly, based on input data, the content management system generates data files that include the newly modeled 3D animated representation and other 3D animated objects for input into an animation program or rendering engine to layout and render an animated video.”) and Gregg teaches receiving scene exploration input and the new video of the scene is generated while playback of the pre-recorded video is paused ( Gregg Col 10 lines 18-19 and lines 28-30 “In operation 905, the edit processing server 114 pauses streaming of the first video stream, In operation 907, the edit processing server 114 transmits the second video stream, here the updated version of the enhanced video stream 184, to the client 104.  The edit processing server 114 can cause the second video stream to be displayed on the client 104”)

Schneider teaches receive scene exploration input directing a change of a viewpoint of the scene, wherein a new image of the scene is generated based in part on the change of the viewpoint of the scene, and wherein the new image of the scene comprises the content that is not visible in the scene as recorded in the pre-recorded scene (Fig. 4B, Col 8 lines 4-7: “Other techniques to specify the camera parameters can also be used.  Typically, the viewpoint is specified in world coordinates, in particular when the scene is composed of several objects each of which has its own, local coordinates system. Col 7 lines 52-60: “Referring now to FIG. 4B at Steps J and K, at some future time the user provides an input to change the viewpoint (such as between FIG. 3A and FIG. 3C), and the client 2A computes and displays new views onto the texture-mapped cube 4.  In this case the user manipulates the textured cube 4 using a mouse, or some other suitable input device, in order to select an appropriate viewpoint.  When, by example, the user releases the mouse button, a request is sent to the server 1 to render a new view (Step L).  Alternatively, the user can explicitly request rendering of a new view”).
Gregg, Schneider, Brown and claim 10 of copending application 14318026 are analogous art as both of them are related to data processing and manipulation.
Therefore it would have been obvious for an ordinary skilled person skilled in the art before the effective filing date of the invention to have modified claim 10 of copending application 14318026 to generating a model of the scene in response to the input received from the client device; receiving scene exploration input directing a similar to generate a model of the scene based at least in part on input; wherein the new video of the scene is generated based in part on the generated model of the scene as taught by Brown; receiving scene exploration input and the new video of the scene is generated while playback of the pre-recorded video is paused as taught by Gregg and receive scene exploration input directing a change of a viewpoint of the scene, wherein a new image of the scene is generated based in part on the change of the viewpoint of the scene, and wherein the new image of the scene comprises the content that is not visible in the scene as recorded in the pre-recorded scene as taught by Schneider.
The motivation for the above to create a model based on pieces of data without depending on created model from other sources and thereby use the model in standard rendering process and also user can view the object from different perspective and customize the scene accordingly.

Claims 30-31 of the instant application recites limitations that are similar to the limitations recited in claims 5, 14 and 22 of copending application 14318026 in view of Brown and Schneider and therefore are also obvious over claims 5, 14 and 22 of the copending application modified by Brown and Schneider so that user can get a clear idea of the object from different perspective and customize the scene accordingly.

Brown and Schneider and therefore are also obvious over claim 15 of the copending application modified by Brown to customize the video content for animation.

Application/Patent No.
Claim Correspondence
15893522
24, 25, 28, 32-33, 36, 40-41
9747727
1, 10, 11, 19


Claims 24, 25, 28, 32-33, 36, 40-41are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 10-11 and 19 of U.S. Patent No. 9747727 in view of Gregg, Brown and Schneider .
 Although the claims at issue are not identical, they are not patentably distinct from each other.
Claim 24 of instant application
Claim 10 of Patent 9747727
A method, comprising:
A method, comprising: performing, by a real-time video exploration 
(RVE) system implemented on one or more computing devices:

sending at least a portion of a pre-recorded video to a client device for display to a viewer associated with the client device;  and while sending the pre-

pausing the pre-recorded video in response to the viewpoint input; rendering and sending new video of one or more scenes in the pre-recorded video to the client device for display to the viewer in response to the viewpoint input, 
wherein the new video includes modified views of the one or more scenes in the 
pre-recorded video rendered from viewpoints that are not included in the 
pre-recorded video;

receiving modification input from the client device indicating one or more 
generating a model of the scene in response to the input received from the client device, wherein the model of the scene comprises content that is not visible in the scene as recorded in the pre-recorded video;


modifying a model of the object according to the one or more modifications to generate a modified model of the object;  rendering and sending new video of the particular scene including the modified model of the object to the client device;
receiving scene exploration input directing a change of a viewpoint of the scene;
initiating playback of a new video of the scene to the client device while playback of the pre-recorded video is paused, wherein the new video of the scene is generated while the playback of the pre-recorded video is paused based in part on the changed viewpoint of the scene, showing the content that is not visible in the scene as recorded in the pre-recorded video and


and

object to the client device for display to the viewer associated with the client device, wherein the selected object in the pre-recorded video is replaced with the modified model of the object;
in response to resume input from the client device, resuming playback of the prerecorded video to the client device and stopping playback of the new video to the client device.

and resuming playback of the 
pre-recorded video to the client device in response to resume input from the 
client device specifying that the pre-recorded video is to be resumed, wherein 
at least one portion of the pre-recorded video is replaced with the new video 
of the one or more scenes, the new video of the particular scene, the new video 
of the at least one other scene, or any combination thereof.


Claim 24 of instant application differs from claim 10 of the patent only: generating a model of the scene in response to the input received from the client device, wherein the model of the scene comprises content that is not visible in the scene as recorded in the pre-recorded video; receiving scene exploration input directing a change of a viewpoint of the scene; wherein the new video of the scene is generated while playback of the pre-recorded video is paused based in part on the changed viewpoint of the scene, showing the content that is not visible in the scene as recorded in the pre-recorded video;
Brown teaches generate a model of the scene based at least in part on input; wherein the model of the scene comprises content that is not visible in the scene as recorded in the pre-recorded video (“[0053]…Based on the data input, the content management system selects one or more predefined 3D animated components that are used to model the 3D animated representation of the individual or other custom object.  Similarly, based on input data, the content management system generates data files that include the newly modeled 3D animated representation and other 3D animated objects for input into an animation program or rendering engine to layout and render an animated video.”);
 Gregg teaches receiving scene exploration input and the new video of the scene is generated while playback of the pre-recorded video is paused ( Gregg Col 10 lines 18-19 and lines 28-30 “In operation 905, the edit processing server 114 pauses streaming of the first video stream, In operation 907, the edit processing server 114 transmits the second video stream, here the updated version of the enhanced video stream 184, to the client 104.  The edit processing server 114 can cause the second video stream to be displayed on the client 104”) and 
Schneider teaches receive scene exploration input directing a change of a viewpoint of the scene, wherein a new image of the scene is generated based in part on the change of the viewpoint of the scene, and wherein the new image of the scene comprises the content that is not visible in the scene as recorded in the pre-recorded scene (Fig. 4B, Col 8 lines 4-7: “Other techniques to specify the camera parameters can also be used.  Typically, the viewpoint is specified in world coordinates, in particular when the scene is composed of several objects each of which has its own, local coordinates system. Col 7 lines 52-60: “Referring now to FIG. 4B at Steps J and K, at some future time the user provides an input to change the viewpoint (such as between FIG. 3A and FIG. 3C), and the client 2A computes and displays new views onto the texture-mapped cube 4.  In this case the user manipulates the textured cube 4 using a mouse, or some other suitable input device, in order to select an appropriate viewpoint.  When, by example, the user releases the mouse button, a request is sent to the server 1 to render a new view (Step L).  Alternatively, the user can explicitly request rendering of a new view”).

Gregg, Schneider, Brown and Claim 10 of patent 9747727 are analogous art as both of them are related to data processing and manipulation.
Therefore it would have been obvious for an ordinary skilled person skilled in the art before the effective filing date of the invention to have modified Claim 10 of patent 9747727 to generate a model of the scene in response to the input received from the client device; wherein the model of the scene comprises content that is not visible in the scene as recorded in the pre-recorded video; receiving scene exploration input directing a change of a viewpoint of the scene; wherein the new video of the scene is generated while playback of the pre-recorded video is paused based in part on the changed viewpoint of the scene, showing the content that is not visible in the scene as recorded in the pre-recorded video similar to generate a model of the scene in response to the Brown;  receiving scene exploration input and the new video of the scene is generated while playback of the pre-recorded video is paused as taught by Gregg and receive scene exploration input directing a change of a viewpoint of the scene, wherein a new image of the scene is generated based in part on the change of the viewpoint of the scene, and wherein the new image of the scene comprises the content that is not visible in the scene as recorded in the pre-recorded scene as taught by Schneider.
The motivation for the above to create a model based on pieces of data without depending on created model from other sources and thereby use the model in standard rendering process and also user can view the object from different perspective and customize the scene accordingly.

Application/Patent No.
Claim Correspondence
15893522
24, 25, 28, 32-33, 36, 40-41
26
29, 37
30
31
42
39, 44
9892556
1, 2, 8-9, 19-20
11
13
14
3, 15, 21-23
16
18


s 24, 25, 28, 32-33, 36 and 40-41 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 8-9 and 19-20 of U.S. Patent No. 9892556 in view of Schneider and Gregg.

Claim 24 of instant application
Claim 8 of Patent 9892556
A method, comprising:
A method, comprising: performing, by a real-time video exploration 
(RVE) system implemented on one or more computing devices: playing back at 
least a portion of a pre-recorded video to a client device;
pausing playback of a pre-recorded video at a scene in response to input from a client device;
receiving scene interaction input from the client device indicating an interaction with a current scene of the pre-recorded video, wherein the interaction comprises a modification of a camera viewpoint of the scene, wherein the scene comprises a plurality of objects;  pausing playback of the current scene in response to the 
scene interaction input;  
generating a model of the scene in response to the input received from the client device, wherein the model of the 


rendering new video of the scene from the model of the scene based at least in part on the scene interaction input received from the client device;
Initiate playback of a new video of the scene to the client device while playback of the pre-recorded is paused; and
streaming the new video of 
the scene to the client device, wherein streaming the new video occurs while 
playback of the current scene is paused;  
resuming playback of the pre-recorded video to the client device in response to resume input from the client device.
and resuming playback of the pre-recorded video to the client device in response to resume input from the client device, wherein streaming the new video 


	Claim 24 of instant application differs from claim 8 of the patent only: receiving scene exploration input directing a change of a viewpoint of the scene; initiating playback of a new video of the scene to the client device while playback of the pre-recorded video is paused, wherein the new video of the scene is generated while playback of the pre-recorded video is paused based in part on the changed viewpoint of the scene, showing the content that is not visible in the scene as recorded in the pre-recorded video; 
Schneider teaches receive scene exploration input directing a change of a viewpoint of the scene, wherein a new image of the scene is generated based in part on the change of the viewpoint of the scene, and wherein the new image of the scene comprises the content that is not visible in the scene as recorded in the pre-recorded scene (Fig. 4B, Col 8 lines 4-7: “Other techniques to specify the camera parameters can also be used.  Typically, the viewpoint is specified in world coordinates, in particular when the scene is composed of several objects each of which has its own, local coordinates system. Col 7 lines 52-60: “Referring now to FIG. 4B at Steps J and K, at some future time the user provides an input to change the viewpoint (such as between FIG. 3A and FIG. 3C), and the client 2A computes and displays new views onto the texture-mapped cube 4.  In this case the user manipulates the textured cube 4 using a mouse, or some other suitable input device, in order to select an appropriate viewpoint.  When, by example, the user releases the mouse button, a request is sent to the server 1 to render a new view (Step L).  Alternatively, the user can explicitly request rendering of a new view”);
Gregg teaches, receiving scene exploration input and the new video of the scene is generated while playback of the pre-recorded video is paused ( Gregg Col 10 lines 18-19 and lines 28-30 “In operation 905, the edit processing server 114 pauses streaming of the first video stream, In operation 907, the edit processing server 114 transmits the second video stream, here the updated version of the enhanced video stream 184, to the client 104.  The edit processing server 114 can cause the second video stream to be displayed on the client 104”)

Gregg, Schneider and Claim 8 of Patent 9892556 are analogous art as both of them are related to data processing and manipulation.
Therefore it would have been obvious for an ordinary skilled person skilled in the art before the effective filing date of the invention to have modified Claim 8 of Patent 9892556 to receive scene exploration input directing a change of a viewpoint of the scene; wherein the new video of the scene is generated while playback of the pre-recorded video is paused based in part on the changed viewpoint of the scene, showing the content that is not visible in the scene as recorded in the pre-recorded video similar to receiving scene exploration input directing a change of a viewpoint of the scene; wherein a new image of the scene is generated based in part on the change of the viewpoint of the scene, and wherein the new image of the scene comprises the content that is not visible in the scene as recorded in the pre-recorded scene as taught  Schneider and receiving scene exploration input and the new video of the scene is generated while playback of the pre-recorded video is paused as taught by Gregg.
The motivation for the above to create a model based on pieces of data without depending on created model from other sources and thereby use the model in standard rendering process and also user can view the object from different perspective and customize the scene accordingly.
Claim 8 of Patent 9892556 modified by Schneider doesn’t expressly teach initiate playback of a new video of the scene to the client device while playback of the pre-recorded is paused;
Gregg teaches initiate playback of a new video of the scene to the client device while playback of the pre-recorded is paused; (Gregg Col 10 lines 18-19 and lines 28-30 “In operation 905, the edit processing server 114 pauses streaming of the first video stream, In operation 907, the edit processing server 114 transmits the second video stream, here the updated version of the enhanced video stream 184, to the client 104.  The edit processing server 114 can cause the second video stream to be displayed on the client 104”);
Gregg and Claim 8 of Patent 9892556 modified by Schneider are analogous art as both of them are related to data processing and manipulation.
Therefore it would have been obvious for an ordinary skilled person skilled in the art before the effective filing date of the invention to have modified Claim 8 of Patent 9892556 modified by Schneider to initiate playback of a new video of the scene to the client device while playback of the pre-recorded is paused as taught by Gregg.


Claim 26 of the instant application recites limitations that are similar to the limitations recited in claim 11 of the Patent 9892556 in view of Schneider, Gregg and Dutta (US Patent No. 9888280, “Dutta”) and therefore are also obvious over claim 11 of patent 9892556 modified by Schneider, Gregg and Dutta to control the rendering device so that the rendering circuit is not turned on when not necessary, to save processing effort like power.  

Claims 29 and 37 of the instant application recites limitations that are similar to the limitations recited in claim 13 of the Patent 9892556 and therefore are also obvious over claim 13 of patent 9892556.

Claim 30 of the instant application recites limitations that are similar to the limitations recited in claim 14 of the Patent 9892556 in view of Schneider and Gregg and therefore are also obvious over claim 14 of patent 9892556 modified by Schneider and Gregg so that user can get a clear idea of the object from different perspective and customize the scene accordingly.
Claim 31 of the instant application recites limitations that are similar to the limitations recited in claims 3, 15 and 21-23 of the Patent 9892556 in view of Schneider and Gregg and therefore are also obvious over claims 3, 15 and 21-23 of patent 

Claims 39 and 44 of the instant application recites limitations that are similar to the limitations recited in claim 18 of the Patent 9892556 modified by Schneider and Gregg and therefore are also obvious over claim 18 of patent 9892556 modified by Schneider and Gregg.

Application No.
Claim Correspondence
15893522
24, 25, 28, 29, 32-33, 36-37, 39-41, 44
30
31
15893500
21, 31, 36
24-25, 37-38
26, 39



Claims 24, 25, 28, 29, 32-33, 36-37, 39-41, 44 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 21, 31, 36of application no. 15893500 in view of Brown and Schneider and Gregg.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 24 of application 15893522
Claim 21 of application 15893500

A method, comprising:

receiving input that identifies an object of a plurality of objects in a scene of a pre-recorded video for which playback has 
begun;
pausing playback of a pre-recorded video at a scene in response to input from a client device;
pausing playback of the scene responsive to the input;
generating a model of the scene in response to the input received from the client device, wherein the model of the scene comprises content that is not visible in the scene as recorded in the pre-recorded video;

receiving input directing manipulation of the identified object;  manipulating a model of the identified object according to the input directing manipulation;

rendering new video including a rendering of the manipulated model of the identified object;
initiating playback of a new video of the scene to the client device while playback of the pre-recorded video is paused, wherein the new video of the scene is generated while playback of the pre-recorded video is paused  based in part on the changed viewpoint of the scene, showing the content that is not visible in the scene as recorded in the pre-recorded video;

in response to resume input from the client device, resuming playback of the prerecorded video to the client device and stopping playback of the new video to the client device.
and resuming playback of the pre-recorded video to the client device 
in response to input from the client device to resume the pre-recorded video.


Claim 24 of instant application differs from Claim 21 of application 15893500 only: generating a model of the scene in response to the input received from the client device, wherein the model of the scene comprises content that is not visible in the scene as recorded in the pre-recorded video;
 initiate playback of a new video of the scene to the client device while playback of the pre-recorded video is paused, wherein the new video of the scene is generated while playback of the pre-recorded video is paused  based in part on the changed viewpoint of the scene, showing the content that is not visible in the scene as recorded in the pre-recorded video;
Brown teaches generating a model of the scene in response to the input received from the client device, wherein the model of the scene comprises content that is not visible in the scene as recorded in the pre-recorded video (“[0053]…Based on the data input, the content management system selects one or more predefined 3D animated components that are used to model the 3D animated representation of the individual or other custom object.  Similarly, based on input data, the content management system generates data files that include the newly modeled 3D animated representation and other 3D animated objects for input into an animation program or rendering engine to layout and render an animated video.”) Gregg a teaches, receiving scene exploration input and the new video of the scene is generated while playback of the pre-recorded video is paused ( Gregg Col 10 lines 18-19 and lines 28-30 “In operation 905, the edit processing server 114 pauses streaming of the first video stream, In operation 907, the edit processing server 114 transmits the second video stream, here the updated version of the enhanced video stream 184, to the client 104.  The edit processing server 114 can cause the second video stream to be displayed on the client 104”)  
Schneider teaches receive scene exploration input directing a change of a viewpoint of the scene, wherein a new image of the scene is generated based in part on the change of the viewpoint of the scene, and wherein the new image of the scene comprises the content that is not visible in the scene as recorded in the pre-recorded scene (Fig. 4B, Col 8 lines 4-7: “Other techniques to specify the camera parameters can also be used.  Typically, the viewpoint is specified in world coordinates, in particular when the scene is composed of several objects each of which has its own, local coordinates system. Col 7 lines 52-60: “Referring now to FIG. 4B at Steps J and K, at some future time the user provides an input to change the viewpoint (such as between FIG. 3A and FIG. 3C), and the client 2A computes and displays new views onto the texture-mapped cube 4.  In this case the user manipulates the textured cube 4 using a mouse, or some other suitable input device, in order to select an appropriate viewpoint.  When, by example, the user releases the mouse button, a request is sent to the server 1 to render a new view (Step L).  Alternatively, the user can explicitly request rendering of a new view”).

Gregg, Schneider, Brown and Claim 21 of application 15893500 are analogous art as both of them are related to data processing and manipulation.
Therefore it would have been obvious for an ordinary skilled person skilled in the art before the effective filing date of the invention to have modified Claim 21 of application 15893500 to generating a model of the scene in response to the input received from the client device; wherein the new video of the scene is generated while playback of the pre-recorded video is paused  based in part on the changed viewpoint of the scene, showing the content that is not visible in the scene as recorded in the pre-recorded video; similar to generating a model of the scene in response to the input received from the client device as taught by Brown and receive scene exploration input directing a change of a viewpoint of the scene, wherein a new image of the scene is generated based in part on the change of the viewpoint of the scene, and wherein the new image of the scene comprises the content that is not visible in the scene as recorded in the pre-recorded scene as taught by Schneider.
 	The motivation for the above to create a model based on pieces of data without depending on created model from other sources and thereby use the model in standard 
	Claim 21 of application 15893500 modified by Brown and Schneider is silent about initiate playback of a new video of the scene to the client device while playback of the pre-recorded is paused;
Gregg teaches initiate playback of a new video of the scene to the client device while playback of the pre-recorded is paused; (Gregg Col 10 lines 18-19 and lines 28-30 “In operation 905, the edit processing server 114 pauses streaming of the first video stream, In operation 907, the edit processing server 114 transmits the second video stream, here the updated version of the enhanced video stream 184, to the client 104.  The edit processing server 114 can cause the second video stream to be displayed on the client 104”);
Gregg and Claim 21 of application 15893500 modified by Brown and Schneider are analogous art as both of them are related to data processing and manipulation.
Therefore it would have been obvious for an ordinary skilled person skilled in the art before the effective filing date of the invention to have modified Claim 21 of application 15893500 modified by Brown and Schneider to initiate playback of a new video of the scene to the client device while playback of the pre-recorded is paused as taught by Gregg.
The motivation for the above is to show the user the modified view so that user can decide whether to keep it for reject it.


Claim 31 of the instant application recites limitations that are similar to the limitations recited in claims 26 and 39 of the copending application15893500 in view of Schneider and therefore are also obvious over claims 26 and 39 of the copending application 15893500 modified by Schneider so that user can get a clear idea of the object from different perspective and customize the scene accordingly.


Application No.
Claim Correspondence
15893522
24, 25, 28, 32, 33, 36, 40-41
30, 31
27
15688637
22, 26, 29, 30, 34, 36-39
24
40



Claims 24, 25, 28, 32, 33, 36 and 40-4138 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 22, 26, 29, 30, 34, 36-39 of application no. 15688637 in view of Brown, Schneider and Gregg.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 24 of instant application
Claim 22 of copending application 15688637
A method, comprising:
A method, comprising:

sending at least a portion of a pre-recorded video to a client device;

receiving input indicating one or more modifications to be applied to an object in a scene of the pre-recorded video;
generating a model of the scene generating a model of the scene in response to the input received from the client device;
modifying a model of the object in the pre-recorded video according to the one or more modifications to generate a modified model of the object while the pre-recorded video is paused;
pausing playback of a pre-recorded video at a scene in response to input from a client device;
causing the pre-recorded video to be paused responsive to the input;

rendering new video of the scene including the modified model of the object;	


in response to resume input from the client device, resuming playback of the prerecorded video to the client device and stopping playback of the new video to the client device.

causing playback of the pre-recorded video to be resumed to the client device in response to resume input from the client device, wherein said causing playback to be resumed comprises sending the new video of the scene including the first object as modified to the client device.


Claim 24 of instant application differs from Claim 22 of application 15688637 only: generating a model of the scene generating a model of the scene in response to the input received from the client device; receiving scene exploration input directing a change of a viewpoint of the scene; initiating playback of a new video of the scene to the client device while playback of the pre-recorded video is paused, wherein the new video of the scene is generated while playback of the pre-recorded video is paused based in part on the changed viewpoint of the scene, showing the content that is not visible in the scene as recorded in the pre-recorded video;
 Brown teaches generating a model of the scene generating a model of the scene in response to the input received from the client device (“[0053]…Based on the data input, the content management system selects one or more predefined 3D animated components that are used to model the 3D animated representation of the individual or other custom object.  Similarly, based on input data, the content management system generates data files that include the newly modeled 3D animated representation and other 3D animated objects for input into an animation program or rendering engine to layout and render an animated video.”) Gregg teaches, receiving scene exploration input and the new video of the scene is generated while playback of the pre-recorded video is paused ( Gregg Col 10 lines 18-19 and lines 28-30 “In operation 905, the edit processing server 114 pauses streaming of the first video stream, In operation 907, the edit processing server 114 transmits the second video stream, here the updated version of the enhanced video stream 184, to the client 104.  The edit processing server 114 can cause the second video stream to be displayed on the client 104”)
Schneider teaches receive scene exploration input directing a change of a viewpoint of the scene, wherein a new image of the scene is generated based in part on (Fig. 4B, Col 8 lines 4-7: “Other techniques to specify the camera parameters can also be used.  Typically, the viewpoint is specified in world coordinates, in particular when the scene is composed of several objects each of which has its own, local coordinates system. Col 7 lines 52-60: “Referring now to FIG. 4B at Steps J and K, at some future time the user provides an input to change the viewpoint (such as between FIG. 3A and FIG. 3C), and the client 2A computes and displays new views onto the texture-mapped cube 4.  In this case the user manipulates the textured cube 4 using a mouse, or some other suitable input device, in order to select an appropriate viewpoint.  When, by example, the user releases the mouse button, a request is sent to the server 1 to render a new view (Step L).  Alternatively, the user can explicitly request rendering of a new view”).

Gregg, Schneider, Brown and Claim 22 of application 15688637 are analogous art as both of them are related to data processing and manipulation.
Therefore it would have been obvious for an ordinary skilled person skilled in the art before the effective filing date of the invention to have modified Claim 22 of application 15688637 to generate a model of the scene generating a model of the scene in response to the input received from the client device; receiving scene exploration input directing a change of a viewpoint of the scene; wherein the new video of the scene is generated while the playback of the pre-recorded video is paused based similar to generate a model of the scene generating a model of the scene in response to the input received from the client device as taught by Brown; receiving scene exploration input and the new video of the scene is generated while playback of the pre-recorded video is paused s taught by Gregg and receive scene exploration input directing a change of a viewpoint of the scene, wherein a new image of the scene is generated based in part on the change of the viewpoint of the scene, and wherein the new image of the scene comprises the content that is not visible in the scene as recorded in the pre-recorded scene as taught by Schneider.
The motivation for the above to create a model based on pieces of data without depending on created model from other sources and thereby use the model in standard rendering process and also user can view the object from different perspective and customize the scene accordingly.

 Claim 22 of application 15688637 modified by Brown and Schneider doesn’t expressly teach initiate playback of a new video of the scene to the client device while playback of the pre-recorded video is paused,
Gregg teaches initiate playback of a new video of the scene to the client device while playback of the pre-recorded is paused; (Gregg Col 10 lines 18-19 and lines 28-30 “In operation 905, the edit processing server 114 pauses streaming of the first video stream, In operation 907, the edit processing server 114 transmits the second video stream, here the updated version of the enhanced video stream 184, to the client 104.  The edit processing server 114 can cause the second video stream to be displayed on the client 104”);
Gregg and Claim 22 of application 15688637 modified by Brown and Schneider are analogous art as both of them are related to data processing and manipulation.
Therefore it would have been obvious for an ordinary skilled person skilled in the art before the effective filing date of the invention to have modified Claim 22 of application 15688637 modified by Brown and Schneider to initiate playback of a new video of the scene to the client device while playback of the pre-recorded is paused as taught by Gregg.
The motivation for the above is to show the user the modified view so that user can decide whether to keep it for reject it.
Claims 30-31 of the instant application recites limitations that are similar to the limitations recited in claim 24 of the copending application 15688637 in view of Brown, Gregg and Schneider and therefore are also obvious over claim 24 of the copending application 15688637 modified by Brown, Gregg and Schneider so that user can get a clear idea of the object from different perspective and customize the scene accordingly.

Claim 27 of the instant application recites limitations that are similar to the limitations recited in claim 40 of the copending application 15688637 and therefore are also obvious over claim 40 of the copending application 15688637.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 24-25, 27-33, 35-38 and 40-44 are rejected under 35 U.S.C. 103 as being unpatentable over Gregg et al. (US Patent No. 9032020, “Gregg”) in view of Brown et al. (US Patent Publication No. 2011/0064388, “Brown”), Schneider et al. (US Patent No. 6222551, “Schneider”) and Ritter (US Pat. Pub. No. 20120304225, “Ritter”).

Regarding claim 32 Gregg teaches A system (Fig. 2), comprising: one or more processors; and a memory storing instructions that, when executed by the one or more processors (Col 11 lines 11-15 “The conventional computer 1000 can be any suitable conventional computer.  As an example, the conventional computer 1000 can include a processor such as a central processing unit (CPU) 1010 and memory such as RAM 1020 and ROM 1030.  A storage device 1040 can be provided in the form of any suitable computer readable medium, such as a hard disk drive”), cause the one or more processors to:
pause playback of a pre-recorded video at a scene in response to input from a client device (Col 10 lines 5-8 and lines 18-19 “In operation 902, the edit processing server 114 transmits the first video stream, here the enhanced video stream 184, to the client 104, and causes it to be displayed as the enhanced video representation 304. In operation 905, the edit processing server 114 pauses streaming of the first video stream”.);
initiate playback of a new video of the scene to the client device while playback of the pre-recorded is paused; (Gregg Col 10 lines 18-19 and lines 28-30 “In operation 905, the edit processing server 114 pauses streaming of the first video stream, In operation 907, the edit processing server 114 transmits the second video stream, here the updated version of the enhanced video stream 184, to the client 104.  The edit processing server 114 can cause the second video stream to be displayed on the client 104”);
However Gregg is silent about generate a model of the scene (as recorded in the pre-recorded video is not considered, see 35 USC 112(b)) in response to the input received from the client device, wherein the model of the scene comprises content that is not visible in the scene as recorded in the pre-recorded video;  receiving scene exploration input directing a change of a viewpoint of the scene;  wherein the new video of the scene is generated while playback of the pre-recorded video is paused based at least in part on the changed viewpoint of the scene, showing the content that is not visible in the scene as recorded in the pre-recorded video; in response to resume input from the client device, resuming playback of the prerecorded video to the client device and stopping playback of the new video to the client device.
Brown teaches generate a model of a scene in response to input received from client device, wherein the model of the scene comprises content that is not visible in the scene as recorded in the pre-recorded video; (Refer to Fig. 1 In step 100  and 102  “[0053] ……..Based on the data input, the content management system selects one or more predefined 3D animated components that are used to model the 3D animated representation of the individual or other custom object. Similarly, based on input data, the content management system generates data files that include the newly modeled 3D animated representation and other 3D animated objects for input into an animation program or rendering engine to layout and render an animated video.” [0055] provides user defined characteristics which was added to customize the original object. )
Brown and Gregg are analogous art as both of them are related to data processing and manipulation.
Therefore it would have been obvious for an ordinary skilled person skilled in the art before the effective filing date of the invention to have modified Gregg to generate a model of the scene in response to the input received from the client device, wherein the model of the scene comprises content that is not visible in the scene as recorded in the pre-recorded video as taught by Brown.
The motivation for the above is to customize a scene based on user defined characteristics for rendering a customized video.
Gregg as modified by Brown teaches, receiving scene exploration input and the new video of the scene is generated while playback of the pre-recorded video is ( Gregg Col 10 lines 18-19 and lines 28-30 “In operation 905, the edit processing server 114 pauses streaming of the first video stream, In operation 907, the edit processing server 114 transmits the second video stream, here the updated version of the enhanced video stream 184, to the client 104.  The edit processing server 114 can cause the second video stream to be displayed on the client 104”) but doesn’t expressly teach, receiving scene exploration input directing a change of a viewpoint of the scene; wherein the new video of the scene is generated based in part on the changed viewpoint of the scene showing the content that is not visible in the scene as recorded in the pre-recorded video;
However, Schneider teaches, receive scene exploration input directing a change of a viewpoint of the scene, wherein the new image of the scene is generated based in part on the changed viewpoint of the scene showing the content that is not visible in the scene as recorded in the pre-recorded scene; (Fig. 4B, Col 8 lines 4-7: “Other techniques to specify the camera parameters can also be used.  Typically, the viewpoint is specified in world coordinates, in particular when the scene is composed of several objects each of which has its own, local coordinates system. Col 7 lines 52-60: “Referring now to FIG. 4B at Steps J and K, at some future time the user provides an input to change the viewpoint (such as between FIG. 3A and FIG. 3C), and the client 2A computes and displays new views onto the texture-mapped cube 4.  In this case the user manipulates the textured cube 4 using a mouse, or some other suitable input device, in order to select an appropriate viewpoint.  When, by example, the user releases the mouse button, a request is sent to the server 1 to render a new view (Step L).  Alternatively, the user can explicitly request rendering of a new view”). When Schneider provides an input to change a viewpoint, the generated image will have content which was not available in original image.)
 Schneider and Gregg as modified by Brown are analogous art as they are related to data processing and manipulation related to rendering of images.
Therefore it would have been obvious for an ordinary skilled person skilled in the art before the effective filing date of the invention to have modified Gregg as modified by Brown to receive scene exploration input directing a change of a viewpoint of the scene; wherein the new video of the scene is generated based in part on the changed viewpoint of the scene showing the content that is not visible in the scene as recorded in the pre-recorded video similar to  receiving a scene exploration input directing a change of a viewpoint of the scene, wherein the new image of the scene is generated based in part on the changed viewpoint of the scene showing the content that is not visible in the scene as recorded in the pre-recorded scene as taught by Schneider by applying the teaching of changing viewpoint to generate new image on the scene of prerecorded video of Gregg while playback of the pre-recorded video is paused (taught by Greg). . 
The motivation for the above is to provide the user to control to view the video from different perspective and customize the scene accordingly.
Gregg modified by Brown and Schneider is silent about, in response to resume input from the client device, resuming playback of the prerecorded video to the client device and stopping playback of the new video to the client device.
Ritter teaches, in response to resume input from a client device, resuming playback of a prerecorded video to the client device and stopping playback of a new video to the client device. (Refer to Fig.7, Paragraph [0088] displays the modified video/game with interaction input in Step 518and 520. Then in step 522 a resume input is given and as a result Ritter resumes the playback of original video and stops modified game/video.  [0090] “Subsequently, the playback application 310 receives playback resume input from the user 106A (522).  The playback resume input indicates to the playback application 310 that the user 106A wants to resume playback of the video 206.  In response to receiving the playback resume input, the playback application 310 resumes playback of the video 206 (524)”).
Ritter and Gregg modified by Brown and Schneider are analogous art as both of them are related to data processing and manipulation.
Therefore it would have been obvious for an ordinary skilled person skilled in the art before the effective filing date of the invention to have modified Gregg modified by Brown and Schneider to have included, in response to resume input from the client device, resuming playback of the prerecorded video to the client device and stopping playback of the new video to the client device as taught by Ritter.
The motivation for the above is to provide a chance to the user to differently modify original video.
		
Claim 24 is directed to method that is similar in scope to the functions performed by the element of the system claim 32 and is rejected for the same rationales as specified in rejection for claim 32.

Claim 40 is directed to “non-transitory computer-readable storage medium" (Gregg Col 11 lines 15-18 “A storage device 1040 can be provided in the form of any suitable computer readable medium, such as a hard disk drive.  One or more input devices 1050, such as a keyboard and mouse, a touch screen interface, etc., allow user input to be provided to the CPU 1010.  A display 1060, such as a liquid crystal display (LCD) or a cathode-ray tube (CRT), allows output to be presented to the user”) comprising instructions for performing a method that is similar in scope to the method of claim 32 and is rejected for the same rationales as specified in rejection for claim 32.

Regarding claims 25, 33 and 41 Gregg modified by Brown, Schneider and Ritter teaches rendering the new video from the model of the scene based at least in part on an input (Brown [0053] teaches rendering a new video from the model of the scene based at least in part on the scene exploration input. Brown (Brown “[0053]…Based on the data input, the content management system selects one or more predefined 3D animated components that are used to model the 3D animated representation of the individual or other custom object.  Similarly, based on input data, the content management system generates data files that include the newly modeled 3D animated representation and other 3D animated objects for input into an animation program or rendering engine to layout and render an animated video.”
Gregg modified by Brown, Schneider and Ritter to have included Schneider’s scene interaction input because of using same type of interaction input to render a new video.)


Regarding claims 27 and 35 Gregg modified by Brown, Schneider and Ritter teaches rendering additional new video of the scene based at least in part on additional scene exploration input (Brown [0063]….Alternatively, the user can define a very different looking avatar shown in box 202b of FIG. 2(b) by using the same menu but choosing a darker skin color 208, a longer hair style 216, a dark hair color 
224, oval eyes 228, and a dark eye color 236.  Again, the choices in FIG. 2b 
are indicated by the dashed lines surrounding the specific menu options that 
were chosen to create the avatar in box 202b.” User can chose different options to manipulate an object and after using the first option, each time the use the menu to manipulate the object, user performs additional scene exploration input.  Brown [0053] discloses, according to user inputs a manipulated model is created and a new video is rendered from the manipulated model. “[0053]….Similarly, based on input data, the content management system generates data files that include the newly modeled 3D animated representation and other 3D animated objects for input into an animation program or rendering engine to layout and render an animated video.”)


Gregg modified by Brown, Schneider and Ritter teaches, wherein the change of the viewpoint of the scene comprises a change in a viewing angle or a change in a viewing position of the scene (Schneider Fig. 4B, Col 8 lines 4-7: “Other techniques to specify the camera parameters can also be used.  Typically, the viewpoint is specified in world coordinates, in particular when the scene is composed of several objects each of which has its own, local coordinates system. Col 7 lines 52-60: “Referring now to FIG. 4B at Steps J and K, at some future time the user provides an input to change the viewpoint (such as between FIG. 3A and FIG. 3C), and the client 2A computes and displays new views onto the texture-mapped cube 4.  In this case the user manipulates the textured cube 4 using a mouse, or some other suitable input device, in order to select an appropriate viewpoint.  When, by example, the user releases the mouse button, a request is sent to the server 1 to render a new view (Step L).  Alternatively, the user can explicitly request rendering of a new view”);

Regarding claims 29 and 37 Gregg modified by Brown, Schneider and Ritter teaches wherein playback of the pre-recorded video is resumed at a time in which the playback was paused (Gregg [0090] “Subsequently, the playback application 310 receives playback resume input from the user 106A (522).  The playback resume input indicates to the playback application 310 that the user 106A wants to resume playback of the video 206.  In response to receiving the playback resume input, the playback application 310 resumes playback of the video 206 (524).”).

	Regarding claim 30 Gregg modified by Brown, Schneider and Ritter teaches wherein the change of the viewpoint comprises moving a viewing position within the scene (Schneider Fig. 4B, Col 8 lines 4-7: “Other techniques to specify the camera parameters can also be used.  Typically, the viewpoint is specified in world coordinates, in particular when the scene is composed of several objects each of which has its own, local coordinates system. Col 7 lines 52-60: “Referring now to FIG. 4B at Steps J and K, at some future time the user provides an input to change the viewpoint (such as between FIG. 3A and FIG. 3C), and the client 2A computes and displays new views onto the texture-mapped cube 4.  In this case the user manipulates the textured cube 4 using a mouse, or some other suitable input device, in order to select an appropriate viewpoint.  When, by example, the user releases the mouse button, a request is sent to the server 1 to render a new view (Step L).  Alternatively, the user can explicitly request rendering of a new view”).
Therefore it would have been obvious to an ordinary skilled person in the art before the effective filing date of the claimed invention to have further modified Gregg modified by Brown, Schneider and Ritter by having a change of the viewpoint comprising moving a viewing position within the scene as taught by Schneider.
The motivation for the above is that user can view a clear idea of the object from different perspective and customize the scene accordingly).

Regarding claim 31 Gregg modified by Brown, Schneider and Ritter teaches wherein the change of the viewpoint comprises moving a camera viewpoint Schneider Fig. 4B, Col 8 lines 4-7: “Other techniques to specify the camera parameters can also be used.  Typically, the viewpoint is specified in world coordinates, in particular when the scene is composed of several objects each of which has its own, local coordinates system. Col 7 lines 52-60: “Referring now to FIG. 4B at Steps J and K, at some future time the user provides an input to change the viewpoint (such as between FIG. 3A and FIG. 3C), and the client 2A computes and displays new views onto the texture-mapped cube 4.  In this case the user manipulates the textured cube 4 using a mouse, or some other suitable input device, in order to select an appropriate viewpoint.  When, by example, the user releases the mouse button, a request is sent to the server 1 to render a new view (Step L).  Alternatively, the user can explicitly request rendering of a new view”).
Therefore it would have been obvious to an ordinary skilled person in the art before the effective filing date of the claimed invention to have further modified Gregg modified by Brown, Schneider and Ritter by having a change of the viewpoint comprising moving a camera viewpoint through the model of the scene as taught by Schneider.
The motivation for the above is that rendered output (new view) correctly displays the scene according to user’s manipulation of viewpoint change).

Regarding claim 42 Gregg modified by Brown, Schneider and Ritter teaches, wherein the scene exploration input adds, modifies, or removes a graphics effect in the scene. (Brown [0055] “….Referring to FIG. 1, a user inputs customizing information to be used in customizing an animated video (step 100).  This information in the form of user-defined characteristics 102 may include, for example, information about an individual's facial features such as eye color or hair length. [0093] It would be desirable to allow customization of an animated sequence by allowing a user to add, change, or remove one or more assets such as, but not limited to, terrain, characters, props, lights, backgrounds, etc”).
Therefore it would have been obvious to an ordinary skilled person in the art before the effective filing date of the claimed invention to have further modified Gregg modified by Brown, Schneider and Ritter by having the scene interaction input for adding, modifying or removing a graphics effect in a scene similar to having input adds, modifies, or removes a graphics effect in a scene as additionally taught by Brown.
The motivation for the above is to customize the video content for animation.)

Regarding claim 43 Gregg modified by Brown, Schneider and Ritter teaches wherein the new video includes the added or modified graphics effect or excludes the graphics effect according to the scene exploration input. (Brown [0055] “….Referring to FIG. 1, a user inputs customizing information to be used in customizing an animated video (step 100).  This information in the form of user-defined characteristics 102 may include, for example, information about an individual's facial features such as eye color or hair length. ([0060] The resulting data files from the content management system (step 116) are read by an animation program or rendering engine (step 120) to create or render a custom 3D animated video 122”).
Gregg modified by Brown, Schneider and Ritter by having new video that includes the added or modified graphics effect or excludes the graphics effect according to the scene exploration input similar to having new video that includes the added or modified graphics effect or excludes the graphics effect according to an input as taught by Brown.
The motivation for the above is to customize the video content for animation.)

Regarding claims 38 and 44 Gregg modified by Brown, Schneider and Ritter teaches receive an object manipulation input indicating manipulation of an object included in the scene, wherein the new video includes a manipulated model of the object based at least in part on the object manipulation input (Brown [0063] “…..Alternatively, the user can define a very different looking avatar shown in box 202b of FIG. 2(b) by using the same menu but choosing a darker skin color 208, a longer hair style 216, a dark hair color 224, oval eyes 228, and a dark eye color 236.  Again, the choices in FIG. 2b are indicated by the dashed lines surrounding the specific menu options that were chosen to create the avatar in box 202b.” Brown[0063] provides options to user to provide manipulation input  to change different properties of an object and  Brown [0053] discloses, according to user inputs a manipulated model is created and a new video is rendered from the manipulated model. “[0053]….Similarly, based on input data, the content management system generates data files that include the newly modeled 3D animated representation and other 3D animated objects for input into an animation program or rendering engine to layout and render an animated video.”)

Claims 26 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Gregg modified by Brown, Schneider and Ritter, and further in view of Dutta (US Patent No. 9888280, “Dutta”).
Regarding claims 26 and 34 Gregg modified by Brown, Schneider and Ritter doesn’t expressly teach stopping rendering the new video in response to the resume input.
However Dutta teaches stopping rendering new content in response to resume input (Col 7 lines 13-18 “resuming, by the processor, the playing of the video upon the completion of the video buffering, said resuming comprising detecting completion of the video buffering, stopping rendering of the contextual information and additional contextual information, and playing the video from a position where said pausing occurred”.)
Dutta and Gregg modified by Brown, Schneider and Ritter are analogous art as both of them are related to data processing and manipulation.
Therefore it would have been obvious for an ordinary skilled person skilled in the art before the effective filing date of the invention to have modified Gregg modified by Brown, Schneider and Ritter by stopping rendering the new video in response to the resume input similar to stopping rendering new content in response to resume input as taught by Dutta.
	The motivation for the above to control the rendering device so that the rendering circuit is not turned on when not necessary, to save processing effort like power.  
	
Response to Arguments
Applicant’s arguments, see remarks Pages 7-8, filed 03/30/3021, with respect to rejections of obvious type double patenting have been fully considered and are not persuasive as the terminal disclaimer is not filed. The rejections updated and maintained.

Applicant’s arguments, see remarks Pages 8-9, filed 03/03/2021, with respect to rejections of claims under 35 USC 112(a) and 25 USC 112(b) have been fully considered and are persuasive. The rejections have been withdrawn. However new 112(b) rejection is made based on the amendment.

Applicant’s arguments, see remarks Pages 9-16, filed 03/30/2021, with respect to rejections of independent claims 24, 32 and 40 under 35 USC 103 have been fully considered and are not persuasive. The rejections have been maintained.

Applicant argues, see remarks Pages 11-12, “Brown describes “generating cartoonized representations of a subject and incorporating the cartoonized representations into an animated video....” Brown, ]j [0013], “[A] cartoonizing application [is] configured to receive data input describing features of the subject and to select one or more objects from a database of cartoonized objects that matches the features of the 
Thus, the cited portions of Brown fail to teach or suggest generating a model of the scene as recorded in the pre-recorded video in response to the input received from the client device, wherein the model of the scene comprises content that is not visible in the scene as recorded in the pre-recorded video. Rather, Brown describes generating a customized model of an object in a scene in response to data input. Brown does not describe generating a model of the scene as recorded in the pre-recorded video.”
Examiner replies, the limitation “generating a model of the scene as recorded in the pre-recorded video in response to the input received from the client device wherein the model of the scene comprises content that is not visible in the scene as recorded in the pre-recorded video” has 112(b) issues, see 112(b) rejection above. For purpose of examination, the limitation is interpreted as “generating a model of the scene in response to the input received from the client device, wherein the model of the scene comprises content that is not visible in the scene as recorded in the pre-recorded video”.  Brown Fig. 1 steps 104, 106 and step 110 and [0053-0058] generate a model of the scene in response to the input received from the client device, wherein the model  Fig. 1 steps 104, 106 and 110 create a model of custom scene or custom object based on the user input.  The generated custom object model has content which was not recorded in the original object user viewed (pre-rendered view) because of addition of user defined characteristics. “[0053] ……..Based on the data input, the content management system selects one or more predefined 3D animated components that are used to model the 3D animated representation of the individual or other custom object. Similarly, based on input data, the content management system generates data files that include the newly modeled 3D animated representation and other 3D animated objects for input into an animation program or rendering engine to layout and render an animated video.” [0055] provides user defined characteristics which was added to customize the original object.  Therefore applicant’s argument is not persuasive.

Applicant argues, see remarks Page 13, “The Office admits that “Gregg modified by Brown and Schneider is silent about resume playback of the pre-recorded video to the client device in response to resume input from the client device.” Office Action, p. 41.”
Examiner replies, Gregg Col 10 lines 18-19 and lines 28-30 initiate playback of a new video of the scene to the client device while playback of the pre-recorded video is paused.


Examiner replies, Brown is not used to teach the argued limitation.  The argued limitation is taught by Ritter. Ritter refer to Fig.7, Paragraph [0088] displays the modified video/game with interaction input in Step 518and 520. Then in step 520 a resume input is given and as a result Ritter resumes the playback of original video. See Ritter [0090] “Subsequently, the playback application 310 receives playback resume input from the user 106A (522).  The playback resume input indicates to the playback application 310 that the user 106A wants to resume playback of the video 206.  In response to receiving the playback resume input, the playback application 310 resumes playback of the video 206 (524)”).

Applicant argues, see remarks Pages 13-14, “Schneider describes “operating a client/server graphics processing system of a type that includes a display for displaying images to a user and a user input device whereby a user is enabled to specify a view direction from which to view a model of interest.” ……“Referring now to FIG. 4B at Steps J and K, at some future time the user provides an input to change the viewpoint (such as between FIG. 3A and FIG. 3C), and the client 2A computes and displays new views onto the texture-mapped cube 4. In this case the user manipulates the textured cube 4 using a mouse, or some other suitable input device, in order to select an appropriate viewpoint.” Schneider, col. 7,11. 52-56. “Returning again 4B, at Steps M, N 
Examiner replies, Schneider Fig. 4B Col 8 lines 4-7 and Col 7 lines 52-60 receives scene exploration input directing a change of a viewpoint of a scene and generates view having content that is not visible in a pre-rendered or pre-recorded scene. Schneider Fig. 4B at step J changes a view point and step L sends a request for rendered view from server using changed viewpoint. Step M and N renders a new model according to requested viewpoint and Step O sends the rendered view to the server. When Schneider provides an input to change a viewpoint, the generated image will have content which was not available in original image. 
Gregg Col 10 lines 18-19 and lines 28-30 teaches, receiving scene exploration and the new video of the scene is generated while playback of the pre-recorded video is paused. 
Examiner proposed to modify Gregg as modified by Brown to receive scene  exploration input directing a change of a viewpoint of the scene; wherein the new video of the scene is generated based in part on the changed viewpoint of the scene showing the content that is not visible in the scene as recorded in the pre-recorded video similar to  receiving a scene exploration input directing a change of a viewpoint of the scene, wherein the new image of the scene is generated based in part on the changed viewpoint of the scene showing the content that is not visible in the scene as recorded in the pre-recorded scene as taught by Schneider by applying the teaching of changing viewpoint to generate new image on the scene of prerecorded video of Gregg while playback of the pre-recorded video is paused (taught by Greg). . Therefore applicant’s argument is not persuasive.

Applicant argues, see remarks Pages 14-16, The Office admits that “Gregg modified by Brown and Schneider is silent about resume playback of the pre-recorded video to the client device in response to resume input from the client device.” Office Action, p. 41. The cited portions of Schneider fail to teach or suggest in response to resume input from the client device, resuming playback of the pre-recorded video to the client device and stopping playback of the new video to the client device. Ritter describes “[o]ne or more videos are presented to a user. ………………… The cited portions of Ritter fail to teach or suggest generating a model of the scene in response to 
	Examiner replies, Ritter Refer to Fig.7, Paragraph [0088] displays the modified video/game with interaction input in Step 518 and 520. Then in step 520 a resume input is given and as a result Ritter resumes the playback of original video. See [0090] “Subsequently, the playback application 310 receives playback resume input from the user 106A (522).  The playback resume input indicates to the playback application 310 that the user 106A wants to resume playback of the video 206.  In response to receiving the playback resume input, the playback application 310 resumes playback of the video 206 (524)”).  When the original video is resumed, the video with interaction or modified video is stopped. Therefore Ritter teaches, in response to resume input from the client device, resuming playback of the pre-recorded video to the client device and stopping playback of the new video to the client device.
	Examiner wants to note that the argued limitation “generating a model of the scene (as recorded in the pre-recorded video, not considered 112(b) issue) in response to the input received from the client device, wherein the model of the scene comprises content that is not visible in the scene as recorded in the pre-recorded video” is not shown from Ritter. The argued limitation is taught by Brown Fig. 7 steps 1-4, 106 and 100 and Paragraph [0053-0058].



Conclusion   
 THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.                                                                                                                                                                                                                                                                                                                                            
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAPTARSHI MAZUMDER whose telephone number is (571)270-3454.  The examiner can normally be reached on 8am-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SAPTARSHI MAZUMDER/Primary Examiner, Art Unit 2612